DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent 10,958,402 (application 16459977).
Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences.
For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The differences between the rejected claims and the patent claims don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It had been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Also, the differences between the rejected claims and the patent claims don’t render the claims patentably distinct as can be seen from the art rejections in the current application.
Furthermore, according to MPEP 804 under Anticipation Analysis, "The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims. Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014)"
Clearly, "one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4, 7-8, 10, 12, 15, 17, 19-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Jersenius, US 2010/0202306.

For claim 1. Jersenius teaches: An apparatus, comprising: 
one or more processors (Jersenius, paragraph 72, implicit that UE comprises processor; also see fig 6, paragraph 78) configured to:
receive uplink grant data that assigns uplink resources to the apparatus, (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”)
wherein the uplink grant data includes a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted; (Jersenius, paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI 
determine whether to include, in content for an uplink transmission using the uplink resources, data only, channel information only, or both data and channel information, based on values of both the first and second fields; (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be 
and cause transmission of the determined content using the uplink resources. (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. 

For claim 4. Jersenius discloses all the limitations of claim 1, and Jersenius further teaches: wherein the apparatus is configured to transmit a data packet using the uplink resources (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount 
using frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)

For claim 7. Jersenius discloses all the limitations of claim 1, and Jersenius further teaches: wherein the apparatus is a mobile device that further comprises: one or more user input components; (Jersenius, fig 5, mobile device 800 with user input components)
and a transceiver configured to receive the uplink grant data and transmit the determined content. (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource. For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not 

For claim 8. Jersenius teaches: A method, comprising: 
determining, by a base station, requested content, including determining whether the requested content includes data only, channel information only, or both data and channel information; (Jersenius, paragraph 66-71, 74-77, “The eNodeB 700 comprises a scheduler 701, adapted to administrate scheduling between the eNodeB and one or more UEs, represented here by UE 800. The scheduler 701, which typically includes separate uplink and downlink scheduling functions (not shown), comprises a generating unit 703, adapted to determine whether channel state feedback information is required or not according to predetermined rules configured for the scheduler 701, to determine an amount of channel state feedback information required and to generate an uplink grant to be transmitted to the UE 800 when it is found that channel state feedback information is required comprising an indication of the required amount through a transport format of the grant… The transport format of the grant indicates a channel state feedback type requested by the eNodeB. The eNodeB chooses a type of transport format out of a predefined set of transport format types stored therein accordingly, such as a type defining "only CQI", i.e. 100% or 95-100% CQI, or another type defining a lesser amount of CQI, for example 5-10% CQI or type 1 format. Through including an "only CQI" transport format, i.e. a type 2 transport format, in the grant, the eNodeB thus may request an extra large CQI report from the UE even when the UE has data to transmit. No UE transmit buffer data will in 
transmitting, by the base station, an uplink grant that assigns uplink resources to a mobile device, (Jersenius, paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE… The uplink grant generated by the scheduler 701 is transmitted to the respective UE via a transmitting unit 704 of a transceiver 705”)
wherein the uplink grant indicates the requested content using both a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted; (Jersenius, paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted 
and decoding, by the base station, content of an uplink transmission that uses the uplink resources indicated by the uplink grant. (Jersenius, paragraph 66-71, 74-77, “and channel state feedback, which may be transmitted to the eNodeB 700 in response to the uplink grant, is received by a receiving unit 706 of the transceiver unit 705.”; also see paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from 

For claim 10. Jersenius discloses all the limitations of claim 8, and Jersenius further teaches: wherein the uplink transmission uses frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)

For claim 12. Jersenius discloses all the limitations of claim 8, and Jersenius further teaches: wherein the uplink grant is an aperiodic uplink grant. (Jersenius, paragraph 66-71, 74-77, “The scheduler 701, which typically includes separate uplink and downlink scheduling functions (not shown), comprises 

For claim 15. Jersenius teaches: An apparatus, comprising: one or more processors (Jersenius, paragraph 66-71, 74-77, implicit that base station comprises processor) configured to: 
determine requested content, including determining whether the requested content includes data only, channel information only, or both data and channel information; (Jersenius, paragraph 66-71, 74-77, “The eNodeB 700 comprises a scheduler 701, adapted to administrate scheduling between the eNodeB and one or more UEs, represented here by UE 800. The scheduler 701, which typically includes separate uplink and downlink scheduling functions (not shown), comprises a generating unit 703, adapted to determine whether channel state feedback information is required or not according to predetermined rules configured for the scheduler 701, to determine an amount of channel state feedback information required and to generate an uplink grant to be transmitted to the UE 800 when it is found that channel state feedback information is required comprising an indication of the required amount through a transport format of the grant… The transport format of the grant indicates a channel state feedback type requested by the eNodeB. The eNodeB chooses a type of transport format out of a predefined set of transport format types stored therein accordingly, such as a type defining "only CQI", i.e. 100% or 95-100% CQI, or another type defining a lesser amount of CQI, for example 5-10% CQI or type 1 format. Through including an "only CQI" transport format, i.e. a type 2 transport format, in the grant, the eNodeB thus may request an extra large CQI report from the UE even when the UE has data 
transmit an uplink grant that assigns uplink resources to a mobile device, (Jersenius, paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE… The uplink grant generated by the scheduler 701 is transmitted to the respective UE via a transmitting unit 704 of a transceiver 705”)
wherein the uplink grant indicates the requested content using both a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted; (Jersenius, paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special 
and decode content of an uplink transmission that uses the uplink resources indicated by the uplink grant and includes the requested content. (Jersenius, paragraph 66-71, 74-77, “and channel state feedback, which may be transmitted to the eNodeB 700 in response to the uplink grant, is received by a receiving unit 706 of the transceiver unit 705.”; also see paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to 

For claim 17. Jersenius discloses all the limitations of claim 15, and Jersenius further teaches: wherein the uplink transmission uses frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)

For claim 19. Jersenius discloses all the limitations of claim 15, and Jersenius further teaches: wherein the uplink grant is an aperiodic uplink grant. (Jersenius, paragraph 66-71, 74-77, “The scheduler 

For claim 20. Jersenius discloses all the limitations of claim 15, and Jersenius further teaches: wherein the apparatus is a base station that includes one or more wireless transceivers. (Jersenius, fig 5, paragraph 74-77, transceiver)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 9, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Jersenius, US 2010/0202420 (Jersenius 2).

For claim 2. Jersenius discloses all the limitations of claim 1, however Jersenius doesn’t teach: wherein the apparatus is configured to transmit a scheduling request and wherein the uplink grant data is received in response to the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: wherein the apparatus is configured to transmit a scheduling request and wherein the uplink grant data is received in response to the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for transmitting scheduling requests from a mobile terminal (or "UE") to a base station... After transmitting the first SR, the UE receives a scheduling grant (SG) transmitted from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius, since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.

For claim 9. Jersenius discloses all the limitations of claim 8, however Jersenius doesn’t teach: further comprising receiving a scheduling request from the mobile device and generating the uplink grant based on the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: further comprising receiving a scheduling request from the mobile device and generating the uplink grant based on the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius, since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.

For claim 16. Jersenius discloses all the limitations of claim 15, and however Jersenius doesn’t teach: wherein the one or more processors are further configured to: receive a scheduling request from the mobile device and generate the uplink grant based on the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: wherein the one or more processors are further configured to: receive a scheduling request from the mobile device and generate the uplink grant based on the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for transmitting scheduling requests from a mobile terminal (or "UE") to a base station... After transmitting the first SR, the UE receives a scheduling grant (SG) transmitted from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius, since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.

Claims 3, 11, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Sudarshan, US 2009/0219841.

For claim 3. Jersenius discloses all the limitations of claim 1, and Jersenius further teaches: wherein the apparatus is configured to transmit a data packet using the uplink resources (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount 
Jersenius doesn’t teach: using orthogonal frequency division multiplexing (OFDM) modulation.
Sudarshan teaches: using orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes units are served by assigning downlink or uplink radio resources that typically consists of a set of subcarriers over one or more OFDM symbols. Exemplary OFDM based protocols include the developing 3GPP LTE standard and IEEE 802.16 standard.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius, since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 11. Jersenius discloses all the limitations of claim 8, however Jersenius doesn’t teach: wherein the uplink transmission uses orthogonal frequency division multiplexing (OFDM) modulation.
Sudarshan from the same or similar fields of endeavor teaches: wherein the uplink transmission uses orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes units are served by assigning downlink or uplink radio resources that typically consists of a set of subcarriers over one or more OFDM symbols. Exemplary OFDM based protocols include the developing 3GPP LTE standard and IEEE 802.16 standard.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius, since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 18. Jersenius discloses all the limitations of claim 15, however Jersenius doesn’t teach: wherein the uplink transmission uses orthogonal frequency division multiplexing (OFDM) modulation.
Sudarshan from the same or similar fields of endeavor teaches: wherein the uplink transmission uses orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius, since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Malladi, US 2008/0200203.

For claim 5. Jersenius discloses all the limitations of claim 1, however Jersenius doesn’t teach: wherein the uplink grant data is received in a physical layer message.
Malladi from the same or similar fields of endeavor teaches: wherein the uplink grant data is received in a physical layer message. (Malladi, paragraph 45-46, “Various physical (PHY) channels 208 can be leveraged for communication between base station 202 and the access terminal(s); these physical channels 208 can include downlink physical channels and uplink physical channels… PDCCH is a DL layer 1/layer 2 (L1/L2) control channel (e.g., assigning PHY layer resources for DL or UL transmission) that has a capacity of around 30-60 bits and is cyclic redundancy check (CRC) protected. PDCCH can carry uplink grants and downlink assignments.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Malladi into Jersenius, since Jersenius suggests a technique for .

Claims 6, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Shen, US 2009/0203383.

For claim 6. Jersenius discloses all the limitations of claim 1, and Jersenius further teaches: wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH). (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”; implicit that the resources are of PUSCH because the data channel is PUSCH as described in paragraph 11, “The LTE uplink consists of the physical uplink control channel (PUCCH) and a shared data channel (PUSCH) that are mutually orthogonally frequency multiplexed.”)
Even though Jersenius implicitly teaches wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH) as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Shen from the same or similar fields of endeavor teaches: wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH). (Shen, paragraph 18, “a NodeB can 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Shen into Jersenius, since Jersenius suggests a technique for communicating grant for data and/or channel information, and Shen suggests the beneficial way of indicating in such grant that data and/or channel information to be sent on PUSCH since PUSCH is the uplink data channel in standards (Shen, paragraph 18) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 13. Jersenius discloses all the limitations of claim 8, and Jersenius further teaches: wherein the uplink grant is for a physical uplink shared channel (PUSCH). (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”; implicit that the resources are of PUSCH because the data channel is PUSCH as described in paragraph 11, “The LTE uplink consists of the physical uplink control channel (PUCCH) and a shared data channel (PUSCH) that are mutually orthogonally frequency multiplexed.”)
Even though Jersenius implicitly teaches wherein the uplink grant is for a physical uplink shared channel (PUSCH) as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Shen from the same or similar fields of endeavor teaches: wherein the uplink grant is for a physical uplink shared channel (PUSCH) (Shen, paragraph 18, “a NodeB can send a trigger to a UE via an uplink grant to send CQI and ACK/NAK together on PUSCH, which is the uplink data channel in 3GPP LTE.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Shen into Jersenius, since Jersenius suggests a technique for communicating grant for data and/or channel information, and Shen suggests the beneficial way of indicating in such grant that data and/or channel information to be sent on PUSCH since PUSCH is the uplink data channel in standards (Shen, paragraph 18) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kaukoranta, US 2010/0255850.

For claim 14. Jersenius discloses all the limitations of claim 8, and Jersenius further teaches: wherein the base station includes one or more wireless transceivers and is configured to communicate with a core network. (Jersenius, fig 5, paragraph 74-77, transceiver; implicit that base station communicates with core network)
Even though Jersenius implicitly teaches that the base station is configured to communicate with a core network as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Kaukoranta from the same or similar fields of endeavor teaches: and is configured to communicate with a core network (Kaukoranta, paragraph 3-4, “The base stations are also connected by S1 interfaces to an evolved packet core.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Kaukoranta into Jersenius, since Jersenius suggests a technique having a base station, and Shen suggests the beneficial way of having such base station communicates with a core network to conform with standards (Kaukoranta, paragraph 3-4) thus would ease implementation and improve compatibility in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462